Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 1 of 19 PageID #: 225



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   ED BUTOWSKY,                                    §
                                                   §
                                                   §
             Plaintiff,                            §
                                                   §
   VS.                                             §          CIVIL ACTION NO.
                                                   §
   DAVID FOLKENFLIK; NPR, INC.;                    §          4:18-CV-00442-ALM
   NPR.ORG; JARL MOHN; STACEY                      §
   FOXWELL; MICHAEL ORESKES;                       §
   CHRISTOPHER TURPIN; EDITH                       §
   CHAPIN; LESLIE COOK; HUGH                       §
   DELLIOS; PALLAVI GOGOI; AND                     §
   SARAH GILBERT,                                  §
                                                   §
                                                   §
             Defendants.                           §


                                   DECLARATION OF AMY SUHR

             I, Amy Suhr, make this declaration under penalty of perjury under the laws of the United

   States:

             1.     My name is Amy Suhr. I am over the age of eighteen, of sound mind, and am

   otherwise fully competent to make this declaration. The facts stated in this declaration, which I

   have obtained in the course and scope of my employment, are within my personal knowledge

   and are true and correct.

             2.     I worked at Chapwood Capital Investment Management, Inc. (“Chapwood”) from

   September, 2015 until September, 2019.         At the time of my departure, I was serving as

   Chapwood’s Chief Compliance Officer. In my role as Chief Compliance Officer, among other

   things, I regularly gathered information for Securities Exchange Commission (“SEC”) filings,

   including Chapwood’s Form ADV filings. ADV filings and brochures require information about


   DECLARATION OF AMY SUHR                                                                     Page 1
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 2 of 19 PageID #: 226



   the investment adviser’s business, ownership, clients, employees, business practices, affiliations,

   and any disciplinary events of the adviser or its employees. I also maintained a spreadsheet of

   clients who had left Chapwood which included the reasons for their departure. Finally, I worked

   in a general operations role, assisting with client relations.

          3.      I have reviewed both the affidavit of Kim Sams (attached hereto as Exhibit A) and

   the list of documents requested of Sams and Chapwood (attached hereto as Exhibit B). Based

   upon my experience as Chief Compliance Officer, I believe responsive documents and

   communications exist (or at least did at the time of my departure in September, 2019) and are not

   included in Exhibit A.       The following paragraphs outline the basis for my belief, as of

   September, 2019:

                  a.      Chapwood archives all of its emails on the Smarsh system, an online

          offsite cloud-based storage system, and should still have access to all of those emails.

                  b.      Chapwood keeps its financials on Quickbooks and files annual tax returns,

          both of which would reflect net income.

                  c.      As Chapwood’s Chief Compliance Officer, I retained a list of Chapwood

          clients and a spreadsheet of clients who had cancelled their accounts with the reasons for

          the clients’ cancellation. Much of this information is required by the SEC. This was

          particularly important during my tenure, since Chapwood was under an SEC audit while I

          worked for Chapwood.

                  d.      As Chapwood’s former Chief Compliance Officer, I am aware of

          communications with Charles Schwab and its representatives concerning its

          consideration and ultimate decision to terminate Chapwood’s Investment Manager

          Services Agreement in 2017.



   DECLARATION OF AMY SUHR                                                                      Page 2
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 3 of 19 PageID #: 227



               e.     As Chapwood's former Chief Compliance Officer, I am aware of

       communications between Chapwood and other companies, including TD Ameritrade,

       attempting to find another broker-dealer and custodian for Chapwood's assets after

       Schwab terminated its agreement with Chapwood.

               f.     While I was at Chapwood, the company retained copies of all lawsuits and

       complaints.

       4.     In addition to the responsive documents listed above, while I was at Chapwood, I

witnessed and/or was aware of Ed Butowsky tape recording many conversations while he was at

work that would fall within the purview of the documents requested.



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed on this   __j_ day of }'Yl ~ ,2020 at Frisco, Texas.
                                                       /~             C,/7
                                                    ;6/~'~




DECLARATION OF AMY SUHR                                                                      Page3
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 4 of 19 PageID #: 228




                              EXHIBIT A
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 45 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 92
                                                                                  229




                                IN THE UNITED STATES DISTRI CT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION



      DAVID FOLKE NFLIK ; NATION AL PUBLIC                 §
      RADIO , IN C.; EDITH CHAPIN ; LESLIE                 §
      COOK; and PALLA VI GOGOi                             §
                                                           §
             Movant s,                                     §
      V,                                                   §       Civ. Action No. 4:20-MC-0036-ALM
                                                           §
      CHAPW OOD CAPITA L INVEST MENT                       §       Ancilla ry to Civ. Action No.
      MANAG EMENT , INC,                                   §       4: 18-CV- 00442-A LM
                                                           §
             Respon dent.                                  §




      DAVID FOLKE NFLIK; NATION AL PUBLIC                  §
      RADIO, INC.; EDITH CHAPIN ; LESLIE                   §
      COOK; and PALLAVI GOGOi                              §
                                                           §
             Movants,                                      §
      v.                                                   §       Civ. Action No. 4:20-MC -0038-A LM
                                                           §
      KIM SAMS                                             §       Ancilla ry to Civ. Action No.
                                                           §       4:18-CV -00442- ALM
                                                           §
              Respon dent.                                 §


                      AFFIDA VIT OF KIM SAMS IN SUPPO RT OF RESPO NSE OF
                                                                          KIM SAMS
               CHAPW OOD CAPITA L INVEST MENT MANAG EMENT , LLC AND
                                          OOD  CAPITA L INVEST MENT    MANAG EMENT , LLC
           TO MOTIO NS TO COMPE L CHAPW
                            SAMS  TO  COMPL Y WITH FED.  R.CIV.P . 45 SUBPO ENA .
                   A ND KIM
                                      (DOC. 13 AND DOC . 12)

              I, Kim Sams, declare under penalty of perjury as follows:

                                                                                               my capacity
               1.     I have been served with a subpoe na for product ion of docume nts in
                                                          ent Manage  ment,   Inc.  ("Chapw   ood" and the
       as the Preside nt of Chapwo od Capital Investm
                                                     action  pending in this Court   filed by Ed  Butows ky
       "Chapw ood Subpoena", respect ively) in the
                                                   Movant  s under Civ. Action  No.   4: 18-CVB -0442-A LM
       ("Bukowsky'') against the above-i dentified
                                                                               Eastern District of Texas,
       (the "Butows ky Lawsuit") pending in the U.S. District Court for the
                                                                                   ion of docume nts in my
       Sherman Division . I have also been served with a subpoe na for product
       individual capacity (the "Sams Subpoe na") in the Butows ky Lawsui t



                                                  Exhibit A
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 56 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 93
                                                                                  230




              2.    I have personal knowledge of and am familiar with the Chapwood Subpoena and
      the Sams Subpoena and the documents sought to be produced to Movants therein (together. the
      "Subpoenas") I am authorized to respond to the Subpoenas on behalf of Chapwood as its duly
      authorized corporate representa tive.

             3.     I have made a diligent and thorough search of my personal records, and have
      found no documents in my individual possession, custody or control that are responsive to any of
      the requests made of me in the Sams Subpoena . In my individual capacity, I have no right to
      demand possession of any documents responsive to any of the requests made in the Sams
      Subpoena that may be in the possession of another person.

              4.     I currently serve as the President of Chapwood and am a stockholder and member
      of the Board of Directors of Chapwood . I have access to all of the business records of Chapwood
      and am knowledgeable and familiar with its business and operations. I have made a diligent and
      thorough search of the business records of Chapwood and have found no documents in
      Chapwood's business records that are responsive to any of the requests made in the Chapwood
      Subpoena other than those contained in Exhibit A-1 attached hereto.

              5.     I am unaware of any person other than Ed Butowsky ("Butkowsky") and his prior
                                                                                                 s
      or current lawyer(s) in the Butowsky Lawsuit that may have possession of any document
      responsive to any of the requests made in the Chapwood Subpoena . Through my counsel, I have
      asked Butowsky to provide me with copies of any documents responsive to any of the requests
      in the Chapwood Subpoena and Sams Subpoena . I have received no documents responsive to
      this request.

              6.     With respect to the specific requests made in the Chapwood Subpoena, I testify
      as follows:

                       6.1.    Other than the documents contained in Exhibit A-1, I have no documents
              referencing or relating to, or any communications between me or Chapwood and any of
              the followi ng since January 1, 2014:

                     a, Charles Schwab Corporation
                     b. Charles Schwab & Co., Inc.
                     c. Schwab Institutional Enterprises
                     d. Charles R. Schwab
                     e. Walter W. Betiinger, II
                     f. Bernard J. Clark
                     g. Jonathan M. Craig
                     11. Joseph R. Mafiinetto
                     i. Nigel J. Murtagh
                     j. William Bell
                     I<. Kevin Lewis

              11,ave not communicated with any of the above-identified persons.

                      6.2    I have been unable to locate any documents or communications produced
               by Chapwood in any litigation. FINRA proceeding, NASO Dispute Resolution, or arbitration
               since January 1, 2009.
                                                 Exhibit A
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 67 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 94
                                                                                  231




                  6. 3    I have been unable to locate any documents or communications that
           Charles Schwab & Co., Inc. may have sent to Chapwood in 2017 and 2018. I recall that
           Cl1arles Schwab & Co. may have sent Chapwood a letter on or about 8/1/2017 terminating
           its relationship with Chapwood, but have been unable to locate such letter

                  6.4    I have been unable to locate any notes from meetings and conversations I
           or anyone associated with Chapwood may have had with Charles Schwab & Co. or its
           representatives other than the listing of accounts and values contained in Exhibit A-1.

                   6.5    I have been unable to locate any documents or communications evidencing
           or relating to a loss of business because of Charles Schwab & Co.'s termination of
           Chapwood's Investment Manager Services Agreement other than the listing of accounts
           and values contained in Exhibit A-1 .

                   6.6    I am unaware of the existence of any documents or communications
           evidencing or relating to the loss of "over 268 customer accounts" as a result of Charles
           Schwab & Co.'s termination of Chapwood's Investment Manager Services Agreement
           other than the listing of accounts and values contained in Exhibit A-1.

                  6.7     I am unaware of the existence of any documents or communications
           evidencing attempts to find another broker-dealer and custodian for Chapwood's
           assets after Charles Schwab & Co. terminated its agreement with Chapwood.

                 6.8     I am unaware of any documents or communications evidencing the false
           statements and misrepresentations Charles Schwab & Co. made about Chapwood.

                  6.9     I am unaware of the existence of any documents or communications
           evidencing or relating to damages suffered as alleged in the Butowsky Lawsuit other than
           those terminating Chapwood's services other than the listing of accounts and values
           contained in Exhibit A-1.

                    6.1 O Other than documents produced as part of Exhibit A-1 to this Affidavit, I am
            unaware of any documents referring or relating to, and communications with Sally Hill
            Davis, including communications relating to Ms. Davis' decision to remove Chapwood as
            her adviser on her Charles Schwab & Co. account.

                    6.11   I have located no documents or communications concerning any lawsuits,
            threats of lawsuits, consumer complaints, disciplinary actions , or accusations that accused
            Chapwood in its institutional or corporate capacity.

                  6.12 I have been unable to locate any documents or communications that may
            show Chapwood's annual net income between 2014 and the present time.

                   Signed this 4th day of May 2020.




                                                Exhibit A
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 78 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 95
                                                                                  232




      State of Texas       §
      Collin County        §

             Subscribed and sworn to before me the undersigned Notary Public on this    4   day of May
      2020, to which witness my hand and seal of office.



                                                        Notary Public, State of Texas




                                                Exhibit A
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 89 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 96
                                                                                  233

                                                      Thursday, March 26, 2020 at 9:45:07 AM Central Dayligh t Time

    Subject : Things have fina lly settled down here ...
    Date:     Wednesday, August 16, 2017 at 10:43:2 4 AM Centra l Daylight Tim e
    From:
    To:       Kim Sams

   and I want to check in with you before I move my account back to Chapwo
                                                                          od. You will be responsible for my account,
   not Ed? If so, I will move everythi ng back.

   Thank you, Kim.

   All the best,




                                                                                                               Page 1 of 1
Case
  Case
     4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMCDocument
                              Document
                                     20-1
                                       16 Filed
                                          Filed 05/11/20
                                                05/05/20 Page
                                                         Page 10
                                                              9 ofof15
                                                                     19PageID
                                                                        PageID#:#: 97
                                                                                    234

                                                             Thursday, M arch 26, 2020 at 9 :45:56 AM Central
                                                                                                              Daylight Time

       Subje ct: Re: Things have fi na lly settled down here
                                                             ...
       Date :    Wedn esday , August 16, 2017 at 1:01:39 PM Centra
                                                                   l Dayl ight Time
       From:
       To:       Kim Sa m s

      Kim,
      I called Schwabb and they tell me t his has to origina
                                                               te w ith you, with me signing paper work that you send
      I'm sorry to have to do all this again. If we can do t his                                                      me.
                                                                 elect ro nically, that 's great w ith me.
      Thanks,
  J         a

          • On Aug 16, 2017, at 9:57 AM, Kim Sams <kim@char;iw
                                                                    oodinvestments.com> wrote :
         . Thank you for circling back. Yes, you have my word.
                                                                  It will be just me and my suppo rt Amy and Brittney.
       . I didn't want to bothe r you with everything you had
                                                                 going on. Thank you for reconsidering and t his means
         ' to me than you know.                                                                                          more
       ~ Thank you .
       .' Kim
       :.- -----Or iginal Message-----
           From:
           Sent : Wednesday, August 16, 2017 10:43 AM
           To: Kim Sams <kim@char;iwoodinvestments.com>
           Subject: Things have finally settled down here ...
       ' and I wa nt to check in wi th you before I m ove my
                                                              account back to Chapwood. You w ill be responsible
      ,; account, not Ed? If so, I will m ove everyt hing back.                                                    for my
           Thank you, Ki m.
      '' All the best,
      ;,~




                                                                                                                            Page 1 of 1
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 10
                                                               11 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 98
                                                                                  235

                                                          Thursday, March 26, 2020 at 9:47:43 AM Central Daylight
                                                                                                                  Time

      Subject: RE: Things have finally settled down here ...
      Date :   Wednesday, August 16, 2017 at 10:57:53 AM Centra l Daylig
                                                                         ht Time
      From: Kim Sams .
      To:      Pb It
     Thank you for circling back. Yes, you have my word. It
                                                            will be just me and my suppor t Amy and Brittne y.

     I didn't want to bother you with everyt hing
                                                  you had going on. Th ank you for reconsidering and this
     me than you know.                                                                                    means more to
   ..,.   •.;,..,


    Thank you.

    Kim

   -----Original Message-----
   From:
   Sent: Wednesday, August 16, 2017 10:43 AM
   To: Kim Sams <kim@cha12woodinvestme nts.com>
   Subject: Things have finally settled down here ...

   and I wan~ to chec½ in with you before I move my accoun
                                                           t back to Chapw ood. You will b e responsible for my accoun
   not Ed? If so, I will move everyt hing back.                                                                        t,


   Thank you, Kim .

   All the best,




                                                                                                                   Page 1 of 1
Case
 Case4:20-mc-00038-ALM-CMC
       4:20-mc-00036-ALM-CMC Document
                              Document20-1
                                       16 Filed
                                           Filed 05/05/20
                                                 05/11/20 Page
                                                          Page 11
                                                               12 of
                                                                  of 15
                                                                     19 PageID
                                                                        PageID #:
                                                                               #: 99
                                                                                  236

                                                         Thursday, March 26, 2020 at 9:43:1 9 AM Central
                                                                                                         Daylight Time

    Subject: my Chap wood accou nt
    Date:        Thursday, August 3, 2017 at 5:29:05 PM Central Daylig
                                                                       ht Time
    From:
    To:          Ed Butow sky, Kim Sams

    Hello Ed and Kim,

   I'm really sad to write this email.

   I have to let you know I asked Schwab to remove Chapw
                                                         ood Investments as the advisor on my Schwab Accou
   follow up with a phone call tomor row, August 4.                                                        nt. I will


   I made this decision aher readin g news articles about
                                                          Ed's involvement with a false news story. For me, this
   question of politics. It's a questi on of ethics.                                                             is not a

   I very much appreciate all your help and guidance throug
                                                            h the past twent y-five years or so. I'm heartbroken
   our relationship.                                                                                             to end


   All the best,


   •n     flt$




                                                                                                                     Page 1 of 1
Case
 Case4:20-mc-00038-ALM-CMC
      4:20-mc-00036-ALM-CMC Document
                             Document20-1
                                      16 Filed
                                          Filed05/05/20
                                                05/11/20 Page
                                                          Page12
                                                               13ofof15
                                                                      19PageID
                                                                         PageID#:#: 100
                                                                                     237

                                                            Thursday, March 26, 2020 at 9:48:46 AM Central Daylight Time

       Subject: RE: Things have finally settled down here ...

       Date:    Wednesday, August 16, 2017 at 1:38:42 PM Central Daylight Time
       From:    Kim Sams

     To:        -     ·-
     CC:        Amy Su hr, Brittney Harrison

   We will get the forms prepared and wi ll emailed to you today.

   Thank you again.

   Kim

   -----Original Message-----
   From :
   Sent: Wednesday, August 16, 2017 1:02 PM
   To: Kim Sams <kim@chagwoodinvestments.com>
   Subject: Re: Things have finally settled down here ...

   Kim,
   I ca lled Schwabb and they t ell me this has to originate with you, with me signing
                                                                                          paperwor k that you send me.
   I'm sorry to have to do all this again. If we can do this electronically, that's great
                                                                                          with me.
   Thanks,
 ~


    ii On Aug 16, 2017, at 9:57 AM, Kim Sams <kim@chagwoodinvestments.com> wrote:
       Thank you for ci rcling back. Yes, you have my word. It w ill be just me and my support
                                                                                                Amy and Brittney.
    ~ I didn't want to bother you with everythin g you had going on. Thank
                                                                               you for reconsidering and this means more
   ~ to me than you know.
    '. Thank you.
       Kim
       -----0 rigi naI Message-----
    : From:    •••111            S
                           [mailto:
     . Sent : Wednesday, August 16, 2017 10:43 AM
   ; To: Kim Sams <kim@chai:;iwoodinvest ments.com>
   " Subject: Things have finally settled down here ...
   t- and I want to check in with you before I move my account back to Chapwoo d. Yo u will be responsib
                                                                                                             le for my
   !   account, not Ed? If so, I will move everythin g back.
   ;, Thank you, Kim .
    . All the best,
   :i . . .




                                                                                                                         Page 1 of 1
                                                                                                          Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 14 of 19 PageID #: 238

                                                                                                    Accoun t Values
Case 4:20-mc-00036-ALM-CMC Document 16 Filed 05/05/20 Page 13 of 15 PageID #: 101

                                                                                                                                                                    Accoun t Numbe r
                                                                                                                                                                                                                             Accoun t Name                                                                   Cust odian                                Start Date         Closed Date
                                                                                            Last Accoun t Value: $4,770,590                                                                                                                                                                                                                           .,,,
                                                                                             Last Accoun t Value: $300,000                                                                                                                              Joint                    '                             Schwab                                06/06/2 017          01/22/2 018
                                                                                                                                                                                                                                                 - Pretant Financial                                   Alterna tive Investm ent                      07/19/2 017          02/07/2 018

                                                                                            Last Accoun t Value: $636,640                                                                                                                -;,-~                               . ,·: -~;.,
                                                                                                                                                                                                                                                                                                                                                     ;,:·\:;
                                                                                           Last Accoun t Value: $1,782,336                                                                                                                       Individual                                                   Schwab                                 05/08/2 012          01/22/2 018
                                                                                            Last Accoun t Value: $235,21 2                                                                                                                        - MCD                                                       Schwab                                 12/17/2 014          01/22/2 018
                                                                                           Last Accoun t Value: $4,023,681                                                                                                                       ROTH IRA                                                     Schwab                                 12/16/2 015          01/22/2 018
                                                                                           Last Accoun t Value: $2,347,629                                                                                                                          Trust                                                     Schwab                                0 2/17/20 16         01/22/2 018
                                                                                           Last Accoun t Value: $1,612,078                                                                                                                          Trust                                                     Schwab                                02/16/2 016          01/22/2 018
                                                                                                                                                                                                                                                 -ROTH IRA                                                    Schwab                                12/16/2 015          01/22/2 018
                                                                                                                                    &
                                                                                             - - - -- ---- - -
                                                                                           Last Accoun t Va lue: $2,506,858
                                                                                                                                                       '·''.-., i

                                                                                                                                                                                                                                                                         - JT                               JP Morgan                                                      8/1/201 7
                                                                                                                              ' "<;!if"•,,,'' >:~~I:
                                                                                            Last Accoun t Value: $493,422
                                                                                                                                                                                                                  , ·\'.• l~~ii'f'ts ~~~}¼?·            :x-.     ';?~~-.;;       -:1/:tJ.
                                                                                             Last Accoun t Value: $8,403                                                                                                                                                                                    Schwab                                 12/31/2 010           01/22/2 018
                                                                                            Last Accoun t Value: $85,650                                                                                                                         SEP IRA                                                    Schwab                                 04/06/2 017           01/22/2 018
                                                                                                                                                                      -                                                                          -Chap MA                                                Manual Account                            05/10/2 016           09/24/2 018
                                                                                                                                    :V,<•:' ,,
                                                                                                                                                                                                                   ·;'\;,•.;:•tt-1?'1~.'li~-:'.°'= ·.
                                                                                            Last Accoun t Value: $44,963
                                                                                                                                                                                                                                                           Trust
                                                                                                                                                                                                                                                                                 '                           Schwab
                                                                                                                                                                                                                                                                                                                                      ,,     !   1.";.~~:> '
                                                                                                                                                                                                                                                                                                                                                   03/11/2 015           10/24/2 017
                                                                                                    (Cam e back as Client)
                                                                                                    Undefin ed
                                                                                                    Undefin ed                                                                                                           -           -- -                                    -                           TD Ameritr ade                           02/07/2 018          02/06/2 018
                                                                                                    Undefin ed                                                                                                                                                                                           TO Ameritr ade                           02/07/2 018          02/06/2 018
                                                                                                    Undefin ed                                                                                                                                                                                           TD Ameritr ade                           04/22/2 013          02/28/2 018
                                                                                                    Undefin ed                                                                                                                                                                                           TD Ameritr ade                           02/07/2 018          02/06/2 018
                                                                                                    Undefin ed                                                                                                                                                                                           TD Ameritr ade                           02/07/2 018          02/06/2 018
                                                                                                    Undefin ed                                                                                                                                                                                              Schwab                                04/26/2 013          04/30/2 013
                                                                                                    Undefin ed                                                                                                                                                                                              Schwab                                04/26/2 013          04/30/2 013
                                                                                                                                                                                                                                                                                                            Schwab                                12/31/2 010          12/30/2 010
                                                                                    ''                     Later, transfer )'
                                                                                                    Undefin ed
                                                                                                                                  '\1f;:ii-
                                                                                                                                                                                                                                                                                                                                                                    4t ,._:~1ii t .tr:~ .
                                                                                                    Undefined                                                                                                                                                                                                                                                          01/23/2 018
                                                                                                    Undefin ed                                                                                                                                                                                                                                                         01/09/2 012
                                                                                                    Undefin ed                                                                         I                                                                                                                TD Ameritr ade
                                                                                                                                                                                                                                                                                                        TD Ameritr ade
                                                                                                                                                                                                                                                                                                                                                                       01/23/2 018
                                                                                                                                                                                                                                                                                                                                                                       0 1/22/20 18
                                                                                                                         :-:-f_· .;:,J~!i:·· ;ljf:f~;:~~i(
                                                                                                                                                                                           ~· ·t'. ..f~i\, '.,z   %:~:       d,~} ' ~;- ;l,o_, ._.--:._-   •i   (.•::.
                                                                                                                                                                                                                                                                             ;~h:tt-t:.     ;,; r:f·          '.' ':i.'.   '
                                                                                          Last Accoun t Vaue: 517,001                                                                                                                                                                                                          h ·.        -i~,- '~~{:f
                                                                                          Last Accoun t Value: $231,942                                                                                                                                                                                Manual Accoun t                           03/31/2 014          02/07/2 018
                                                                                          Last Accoun t Value: $132,604                                                                                                                                                                                Manual Account                            06/30/2 015          08/31/2 017
                                                                                         Last Accoun t Value: $8,406,105                                                                                                                                                                                   Schwab                                01/11/2 013          08/11/2017
                                                                                          Last Accoun t Value: $77,814                                                                                                                                                                                     Schwab                                10/08/2 012          08/11/2 017
                                                                                                                                                                                                                                                                                                           Schwab                                11/14/2 012          08/11/2 017
                                                                                                                            <       ; l; ~
                                                                                                                           ~,::               <i   ;':;'.;;I
                                                                                         Last Accoun t Value: $119,91 0                                                                                                                                                                                                               . ?t.
                                                                                         Last Accoun t Value: $120,439                                                                                                                                                                                     Schwab                                02/17/2 017          01/22/2 018
                                                                                                                                                                                                                                                                                                           Schwab                                02/17/2 017          01/22/2 018
Case 4:20-mc-00036-ALM-CMC Document 16 Filed 05/05/20 Page 14 of 15 PageID #: 102                           Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 15 of 19 PageID #: 239



                                                                                              Last Account Value: $61,153
                                                                                                                                                                                    IRA                     Schwab                    I        02/16/ 2017                                      01/22/ 2018

                                                                                             Last Accou nt Value: $266,661                                                                                                                 -;fl_;                                  I
                                                                                             Last Accou nt Value: $115,700                                                                          Altern ative Investment                   12/23/ 20 16
                                                                                            Last Accou nt Value: $3,960,505                                                                            M anual Account                        12/31 /2010
                                                                                                                                                                                                            Schwab                            12/31/ 2010




                                                                                            _l,ast Accou nt Value: $465,519
                                                                                             Last Acco unt Value: $201,162
                                                                                                                                                      ,.   --..----       .... _,...,____
                                                                                                                                                    - ................,,,,. .-. ~ ~ ' ! " ' - ~
                                                                                                                                                                                                ~
                                                                                                                                                                                                           Schwab
                                                                                                                                                                                                           Schwab
                                                                                                                                                                                                           Schwab
                                                                                                                                                                                                                                           03/02/ 2017
                                                                                                                                                                                                                                           12/31/ 2010
                                                                                                                                                                                                                                                                                            03/14/ 2017
                                                                                                                                                                                                                                                                                            12/21 /2017
                                                                                                                                                                                                                                           0 1/10/2 012                                     12/21/ 2017
                                                                                            _t,ast Accou nt Value: $857,839                                                                                Schwab                          10/25/ 2012                                      12/21/ 2017
                                                                                                                                                                                                           Schwab                          11/01/ 2012                                      12/21/ 2017
                                                                                                                                                                                          ~'
                                                                                                  Accou nt Value: $95,425                                                                                                                                   ..              ,,

                                                                                                                                                                                                          Schwab                  I        02/16/ 2017                                      01/22/ 2018

                                                                                           Last Accou nt Value: $1,761,462
                                                                                                                                                                                                          Schwab                  I        02/16/ 2017                                     01/22/ 2018
                                                                                                                                 ,,
                                                                                            Last Accou nt Value: $11,338                                                                                                                         ft    :1; ;:    .,
                                                                                                                                                                                                                                           02/16/ 2017                                     01/22/ 2018
                                                                                                                                ~
                                                                                     (MERG ED ACCOUNT NO KNOWN VALUE)                                                              :;,1;:;\;, '•
                                                                                                                                                                                                                                              );(i,,
                                                                                                                                                                                                                                              <'VW      ~i•      ..   t,l
                                                                                         Last Acco unt Va lue: $1,614,885                             --                                              TO Amerit rade                      01/25 /2018                                      01/24/ 2018
                                                                                     (MERGED ACCOUNT NO KNOWN VALUEl                                                                                  TD Amerit rade                      01/10 /2012                                      10/19/ 2018
                                                                                          Last Accou nt Value: $363,726                                                                               TD Amerit rade                      01/24/ 2018                                      01/23 /2018
                                                                                                                                                                                                      TO Ameritrade                       0 1/06/2 012                                     10/19/ 2018

                                                                                         _l,ast Account Value: $7,558,395

                                                                                                                     tH~ ~t1:.::, .:i' J:
                                                                                                                      _'._a_.



                                                                                        Last Accou nt Value: $674,088
                                                                                    (MERGED ACCOUNT NO KNOWN VALUE )                                                                                 Manual Account
                                                                                                                                                                                                                                               --~-                               c        '"
                                                                                                                                                                                                                                                                                                         • •i);~


                                                                                                                                                                                                                                          05/05/ 2017                                     07/03/ 2018
                                                                                    (MERGED ACCOUNT NO KNOWN VALUE)                                                                                     Schwab                            01/23 /2017                                     01/ 22/2017
                                                                                        Last Accou nt Value: $441,373                                                                                TD Amerit rade                       01/18 /2018                                     01/17/ 2018
                                                                                                                                                                                                     TD Amerit rade                       01/23/ 2017                                     06/08/ 2018

                                                                                          ~st Account Value: $20,204                                                                                                                       -~Jl •~~•                             ".:'"'         ,   ..
                                                                                                                                                                                                        Schwab                I        12/31/ 2010                                        01/22/ 2018

                                                                                          Last Accou nt Value: $24,088                                                                                                            1-           ~~

                                                                                         Last Accou nt Value: $197,227
                                                                                                                                                                                                                                  , ;>;.:,,     r                     ,:,         "
                                                                                                                                                                                                        Schwab                        11/ 10/2014                                         10/19/ 2017
                                                                                         Last Accoun t Value: $21,528                                                                                   Schwab                        07/31/ 2012                                         01/22 /2018
                                                                                           Last Accou nt Value: $124                                                                                    Schwab                        02/07/ 2017                                         10/19/ 2017
                                                                                         Last Accoun t V alue: $11,536                                                                                  Schwab                        02/07 /2017                                         01/22 /2018
                                                                                                                                                                                                        Schwa b                       02_/[}_7/]017_ _                                    10/19/ 2017
                                                                                                                                                                                                                                                                                      -
Case 4:20-mc-00036-ALM-CMC Document 16 Filed 05/05/20 Page 15 of 15 PageID #: 103                             Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 16 of 19 PageID #: 240

                                                                                              (MERGED ACCOUNT NO KNOWN
                                                                                                                              VALUE)
                                                                                                   Last Account Value: $415,209                                      · Rollover IRA
                                                                                                                                                                                                               '   .
                                                                                                                                                                                                                   TD Ame ritrad e
                                                                                              (M_ERGED ACCOUNT NO KNOW                                                                                                                          01/2 9/20 18                01/2 8/20 18
                                                                                                                           N VALUE)                                            • HCV                               TD Ame ritrad e
                                                                                              (MERGED ACCOUNT NO KNOWN                                                                                                                          02/0 6/20 18                02/1 3/20 18

                                                                                                                                                                 -
                                                                                                                             VALUE)
                                                                                              (MERGED ACCOUNT_NO KNOWN
                                                                                              (MERGEQ ~CCOUNT NO KNOW
                                                                                                                             VALUE)
                                                                                                                           N VALUEJ                                              ·                                 TD Ame ritrad e
                                                                                                                                                                                                                   TD Ame ritrad e
                                                                                                                                                                                                                   TD Ame ritrad e
                                                                                                                                                                                                                   TD Ame ritrad e
                                                                                                                                                                                                                                                01/2 9/20 18
                                                                                                                                                                                                                                                01/2 1/20 16
                                                                                                                                                                                                                                                01/2 9/20 18
                                                                                                                                                                                                                                                12/1 5/20 16
                                                                                                                                                                                                                                                                            01/2 8/2018
                                                                                                                                                                                                                                                                            02/2 8/20 18
                                                                                                                                                                                                                                                                            01/2 8/2018
                                                                                                                                                                                                                                                                            01/2 8/20 18
                                                                                                   Last Account Value: $88,239
                                                                                                                                                                                                           0
                                                                                                                                                                           ,529 Plan                                                                                        ,,=:~ .
                                                                                                                                                                                                               Man ual Account                 04/2 9/20 11                09/1 9/20 18
                                                                                                   Last Account Value: $43,905
                                                                                                  Last Account Value : $177,486                                                                                                                                                 ,-
                                                                                                                                                                     - lndiv
                                                                                                                                                                       IIRA
                                                                                                                                                                                                                       Schwab             I    12/3 1/20 10               11/1 5/20 17
                                                                                                                                                                                                                       Schwab
                                                                                                                                                                                                                                          I    12/3 1/20 10               01/2 2/20 18
                                                                                                  Las~ ccou nt Value: $10,234
                                                                                                                                                                                                                                                                      "/\~ '-;~f ' •       ' ...~·· •

                                                                                                                                                                                                                       Schwab                    '
                                                                                                                                                                                                                                               06/2 2/20 16              06/2 1/20 17
                                                                                                  Last A_c_count Value: $83,911
                                                                                                                                                                                                      I
                                                                                                                                                                                            - .\s,,-- -1
                                                                                                                                                      --                                                   "
                                                                                                 Last Account Value: $748,442                              -·-        ..        - -
                                                                                                                                                                                       ·-                  Alter nat ive Investment           12/2 8/20 16
                                                                                                                                                                                                                                                                      \---l= ;:;:•

                                                                                                                                                                                                                                                                        09/2 6/20 17
                                                                                                                                                                                                                   Schwab                     11/2 9/2016               09/2 6/20 17
                                                                                                 Last Account Value : $19,811
                                                                                                                                                                                                                                                               -, ,   _,,, -,        '-(
                                                                                    ;\._;:•                                                                                                                            Schwab         I       07/1 0/20 1S              01/2 2/20 18
                                                                                                Last Acco unt Value-: $134,163
                                                                                                                                                                                                                                                        _,
                                                                                                 Last Account Value: $33,705                                                                                                                                          ,, '•i\:' "- -
                                                                                                Last Acco unt Value: $368,727                                                                                       Schwab            l       06/2 6/20 13            01/2 2/2018
                                                                                                                                                                                                                    Schwab                    06/1 9/20 13            01/2 2/20 18
                                                                                                                                                                                                                    Schwab
                                                                                                                                                                                                                                      I       01/3 1/20 13            01/2 2/20 18

                                                                                                                                                                                                                                                                  '!8;';[):!
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 17 of 19 PageID #: 241




                               EXHIBIT B
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 18 of 19 PageID #: 242



                                    DOCUMENTS REQUESTED

   Please produce the following documents, records, and information in your possession, custody, or
   control:

      1. All documents referring or relating to, and all communications between, You and the
         following since January 1, 2014:

              a. Charles Schwab Corporation

              b. Charles Schwab & Co., Inc.

              c. Schwab Institutional Enterprise

              d. Charles R. Schwab

              e. Walter W. Bettinger, II

              f. Bernard J. Clark

              g. Jonathan M. Craig

              h. Joseph R. Martinetto

              i. Nigel J. Murtagh

              j. William Bell

              k. Kevin Lewis

      2. All documents and communications produced by Chapwood Capital Investment
         Management in any litigation, FINRA proceeding, NASD Dispute Resolution, or
         arbitration since January 1, 2009.

      3. All documents and communications Charles Schwab & Co., Inc. sent to Chapwood
         Capital Investment Management in 2017 and 2018.

      4. All notes from all meetings and conversations with Charles Schwab & Co. or its
         representatives.

      5. All documents and communications evidencing or relating to a $45 million loss of
         business because of Charles Schwab & Co.’s termination of Chapwood’s Investment
         Manager Services Agreement.

      6. All documents and communications evidencing or relating to the loss of “over 268
         customer accounts” as a result of Charles Schwab & Co.’s termination of Chapwood’s
         Investment Manager Services Agreement as alleged in Chapwood Capital Inv. Mgmt.,
         LLC et al. v. Charles Schwab Corp. et al., No. 18-cv-00287-RAS, Dkt. 1 para. 22(c)
         (E.D. Tex.).


   CHAPWOOD SECURITIES, INC. SUBPOENA EXHIBIT A                                              PAGE 1
Case 4:20-mc-00038-ALM-CMC Document 20-1 Filed 05/11/20 Page 19 of 19 PageID #: 243



      7. All documents and communications evidencing attempts to find another broker-dealer
         and custodian for Chapwood Investment Management’s assets after Charles Schwab &
         Co. terminated its agreement with Chapwood Investment Management.

      8. All documents and communications evidencing the false statements and
         misrepresentations Charles Schwab & Co. made about Chapwood Investment
         Management.

      9. All documents and communications evidencing or relating to damages suffered as alleged
         in Butowsky v. Folkenflik et al., No. 4:18-cv-422-ALM (E.D. Tex.) (the “NPR
         litigation”).

      10. All documents referring or relating to, and communications to or from You relating to
          any allegations in the Complaint in the NPR litigation, as defined above, or the Wheeler
          Complaint, the Aaron Rich Complaint,or the Joel & Mary Rich Complaint, including but
          not limited to communications with Rod Wheeler, Malia Zimmerman, Adam Housley,
          Doug Wigdor, Wigdor LLP, Matt Couch, Admiral James A. Lyons, Aaron Rich, Joel
          Rich, Mary Rich, Kelsey Mulka, Steve Bannon, Sean Spicer, Ellen Ratner, and/or Larry
          Johnson.

      11. All documents referring or relating to, and communications with Sally Hill Davis,
          including communications relating to Ms. Davis’ decision to remove Chapwood
          Investment Management as the adviser on her Charles Schwab & Co. account, as alleged
          in footnote 4 of the Second Amended Complaint in the NPR litigation.

      12. All documents and communications concerning any lawsuits, threats of lawsuits,
          consumer complaints, disciplinary actions, or accusations that accused Chapwood
          Investment Management of fraudulent conduct (including making false statements),
          including but not limited to while Chapwood Investment Management maintained a
          relationship with Charles Schwab.

      13. All documents and communications sufficient to show Chapwood Investment
          Management’s annual net income between 2014 and the present.




   CHAPWOOD SECURITIES, INC. SUBPOENA EXHIBIT A                                              PAGE 2
